       Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 1 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all counsel of record. The names marked with an asterisk (*)

have no email provided on the docket or are no longer with the identified firms.

Alan Burch                                       Paul R. Perkins
U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
Columbia                                         (202) 514-5090
(202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
Peter S. Smith                                   Civil Division, Department of Justice
United States Attorney's Office                  (202) 305-0612
Appellate Division                               Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
Ethan P. Davis                                   Columbia
Civil Division, U.S. Department of Justice       (202) 252-6605
(202) 514-7830                                   Email: Denise.Clark@usdoj.gov
Email: Ethan.P.Davis@usdoj.gov
                                                 Jean Lin
Robert J. Erickson                               Civil Division, Department of Justice
US Department of Justice                         (202) 514-3716
(202) 514-2841                                   Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
Joshua Christopher Toll                          Civil Division, Department of Justice
KING & SPALDING LLP                              (202) 305-2677
(202) 737-8616                                   Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                          (202) 753-5553
MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com                Brandon David Almond
                                                 TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                          (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 2 of 5




Charles Fredrick Walker              Donald P. Salzman
SKADDEN, ARPS, SLATE, MEAGHER &      SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                             FLOM LLP
(202) 371-7000                       (202) 371-7983
Email: Charles.Walker@skadden.com    Email: Donald.salzman@skadden.com

Celeste Bacchi                       Steven M. Albertson
OFFICE OF THE PUBLIC DEFENDER        SKADDEN, ARPS, SLATE, MEAGHER &
Capital Habeas Unit                  FLOM LLP
(213) 894-1887                       (202) 371-7112
Email: celeste_bacchi@fd.org         Email: Steven.Albertson@skadden.com

Jonathan Charles Aminoff             Craig Anthony Harbaugh
FEDERAL PUBLIC DEFENDER,             FEDERAL PUBLIC DEFENDER, CENTRAL
CENTRAL DISTRICT OF CALIFORNIA       DISTRICT OF CALIFORNIA
(213) 894-5374                       (213) 894-7865
Email: jonathan_aminoff@fd.org       Email: craig_harbaugh@fd.org

Billy H. Nolas                       Alexander Louis Kursman
FEDERAL COMMUNITY DEFENDER           OFFICE OF THE FEDERAL COMMUNITY
OFFICE FOR THE EDPA                  DEFENDER/EDPA
(215) 928-0520                       (215) 928-0520
Email: Billy_Nolas@fd.org            Email: Alex_Kursman@fd.org

*Jeanne Vosberg Sourgens             Kathryn B. Codd
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6633                       (202) 639-6536
                                     Email: kcodd@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                  Robert E. Waters
(202) 639-6676                       VINSON & ELKINS, L.L.P.(202) 737-0500
Email: wlawler@velaw.com             Email: rwaters@velaw.com

Evan D. Miller                       Yousri H. Omar
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6605                       (202) 639-6500
Email: EMiller@velaw.com             Email: yomar@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221
Email: abortnick@kslaw.com           Email: mhulkower@steptoe.com
      Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 3 of 5




Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-2850
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com
      Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 4 of 5




Norman Anderson                        Alan E. Schoenfeld
KAISER DILLON PLLC                     WILMER CUTLER PICKERING HALE &
(202) 640-2850                         DORR LLP
Email: nanderson@kaiserdillon.com      (212) 937-7294
                                       Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL         Kathryn Louise Clune
LLP                                    CROWELL & MORING LLP
(302) 658-9300                         (202) 624-5116
Email: Jying@mnat.com                  Email: kclune@crowell.com

Andres C. Salinas                      Jennifer M. Moreno
WILMER CUTLER PICKERING HALE &         OFFICE OF THE PUBLIC FEDERAL
DORR LLP                               DEFENDER, DISTRICT OF ARIZONA
(202) 663-6289                         (602) 382-2718
Email: Andres.Salinas@wilmerhale.com   Email: Jennifer_moreno@fd.org

*Ryan M. Chabot                        Ginger Dawn Anders
WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
DORR LLP                               (202) 220-1107
(212) 295-6513                         Email: Ginger.anders@mto.com
Email: Ryan.Chabot@wilmerhale.com
                                       *Jonathan S. Meltzer
Dale Andrew Baich                      MUNGER, TOLLES & OLSON LLP
OFFICE OF THE FEDERAL PUBLIC           (202) 220-1100
DEFENDER
(602) 382-2816                         *Brendan Gants
Email: Dale_Baich@fd.org               MUNGER, TOLLES & OLSON LLP
                                       (202) 220-1100
Harry P. Cohen
CROWELL & MORING LLP                   *Timothy Kane
(212) 223-4000                         FEDERAL COMMUNITY DEFENDER
Email: hcohen@crowell.com              OFFICE, EDPA
                                       (215) 925-0520
Michael K. Robles
CROWELL & MORING LLP                   Jeffrey Lyn Ertel
(212) 223-4000                         FEDERAL DEFENDER PROGRAM, INC.
Email: mrobles@crowell.com             (303) 688-7530
                                       Email: Jeff_Ertel@fd.org
James Stronski
CROWELL & MORING LLP                   Stephen Northup
(212) 223-4000                         TROUTMAN SANDERS LLP
Email: jstronski@crowell.com           (804) 697-1240
                                       Email: steve.northup@troutmansanders.com
     Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 5 of 5




*Jon M. Sands                        Danielle Desaulniers Stempel
OFFICE OF THE PUBLIC FEDERAL         HOGAN LOVELLS US LLP
DEFENDER, DISTRICT OF ARIZONA        (202) 804-7798
(602) 382-2816                       Email: danielle.stempel@hoganlovells.com

*Amy Karlin
INTERIM FEDERAL PUBLIC DEFENDER
(213) 894-2854


                                  /s/ Pieter Van Tol
                                  Pieter Van Tol (admitted pro hac vice)
